Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                                FORT LAUDERDALE DIVISION

                        CASE NO. 0:20-62541-WPD-CIV-DIMITROULEAS

  JANE DOE,

         Plaintiff,

  vs.

  LQ MANAGEMENT L.L.C.

        Defendant.
  _________________________________________/

                                    CONFERENCE REPORT

         The parties have agreed on and propose to the Court the following dates and discovery plan

  pursuant to Fed.R.Civ.P. 26(f) and Local Rule 16.1(b):

                 Mandatory Initial Disclosures               - February 22, 2021

                 Motions to Amend Pleadings/                 - August 2, 2021
                 Add Parties

                 Fact Discovery Cutoff                       - December 1, 2021

                 Plaintiff’s Expert Disclosures              - December 15, 2021

                 Defendant’s Expert Disclosures              - January 17, 2022

                 Expert Deposition Deadline                  - February 5, 2022

                 Substantive Pretrial Motions                - March 15, 2022

                 Daubert Motions                             - May 12, 2022

                 Mediation Cutoff                            - May 12, 2022

                 Mandatory Pretrial Stipulation              - June 24, 2022

                 Motions in Limine                           - June 6, 2022
                 Responses to Motions in Limine              - June 20, 2022
                                                  1
Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 2 of 7




                Jury Instructions or Proposed                      - July 8, 2022
                Findings & Conclusions of Law

                Voir Dire Questions                                - July 15, 2022

                Exhibit List for Court                             - First day of trial

                Witness List for Court                             - First day of trial

                Trial                                              - August 1-12, 2022


     A. Likelihood of settlement

        Joint Statement: At this early stage, settlement appears unlikely; however, the Parties

        will continue to work with each other in good faith to see if resolution is possible.

     B. Likelihood of appearance of additional parties

        Plaintiff’s Statement: Without conducting discovery, Plaintiff believes that there will be

        no further parties added to the case.

        Defendant’s Statement: Defendant’s investigation is ongoing and is unable to state at this

        time whether additional parties will be added or otherwise appear.

     C. Proposed limits on the time: (i) to join other parties and to amend the pleadings; (ii)

        to file and hear motions; and (iii) to complete discovery.

        Joint Statement: See table above for proposed dates.

     D. Proposals for the formulation and simplification of issues.

        Plaintiff’s Statement: Plaintiff suggests that each party should be permitted to file one

        summary judgment motion raising all potential issues.

        Defendant’s Statement: Defendant believes that permitting motions for partial summary

        judgment on discrete issues without prejudice to moving for summary judgment on other

        issues at a later time is in the interest of efficiency.

                                                    2
Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 3 of 7




     E. Necessity or desirability of amendments to the pleadings.

        Joint Statement: The Parties believe that they are unable to assess the necessity or

        desirability of any pleading amendments, without the benefit of discovery to date.

     F. Possibility of obtaining admissions of fact and of documents.

        Joint Statement: The Parties agree to explore, as this case progresses, the extent to which

        they can stipulate to the admission of facts and documents at trial.

     G. Suggestions for the avoidance of unnecessary proof and of cumulative evidence.

        Joint Statement: The Parties agree to explore, as this case progresses, the extent to which

        they can avoid unnecessary proof and cumulative evidence at trial.

     H. Suggestions on the advisability of referring matters to a Magistrate Judge or

        master.

        Joint Statement: At least one of the Parties does not consent to disposition of this matter

        by magistrate judge, but the Parties otherwise defer to the district court on the

        advisability of referring non-dispositive matters.

     I. Preliminary estimate of the time required for trial.

        Joint Statement: The Parties preliminarily estimate that ten (10) days will be necessary

        for trial.

     J. Requested date or dates for conferences before trial, a final pretrial conference, and

        trial.

        Joint Statement: See table above

     K. Discovery matters.

        Joint Statement:    The Parties have discussed the discovery of electronically-stored

        information, with reference to the Court’s ESI checklist. The Parties anticipate that, in

        discovery, Plaintiff may request confidential and proprietary information, in which case
                                                3
Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 4 of 7




        the Parties will work together in the preparation of a protective order governing the use and

        disclosure of Defendant’s confidential materials. As part of that protective order, the

        Parties expect they will include a provision pursuant to Rule 502 of the Federal Rules of

        Evidence. The Parties further agree that, absent leave of Court, limitations on discovery

        should be governed by the Federal Rules of Civil Procedure and the Local Rules.

     L. Other information that might be helpful to the Court in setting the case for status or

        pretrial conference.

        Joint Statement: N/A
                                                      Respectfully submitted,
                                                      /s/ Maegen Peek Luka
                                                      C. RICHARD NEWSOME, ESQUIRE
                                                      Florida Bar No.: 827258
                                                      R. FRANK MELTON, ESQUIRE
                                                      Florida Bar No.: 0475440
                                                      MILETTE E. WEBBER, ESQUIRE
                                                      Florida Bar No.: 145874
                                                      MAEGEN PEEK LUKA
                                                      Florida Bar No.: 549851
                                                      NEWSOME MELTON
                                                      201 South Orange Avenue, Suite 1500
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 648-5977
                                                      Facsimile: (407) 648-5282
                                                      Attorneys for Plaintiff
                                                      newsome@newsomelaw.com
                                                      melton@newsomelaw.com
                                                      webber@newsomelaw.com
                                                      swinehart@newsomelaw.com
                                                      oneill@newsomelaw.com
                                                      luka@newsomelaw.com
                                                      Counsel for Plaintiff


                                                       s/ J. Trumon Phillips
                                                       J. Trumon Phillips
                                                       Florida Bar No. 84568
                                                       DLA PIPER LLP (US)

                                                 4
Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 5 of 7




                                                        3111 W. Dr. Martin Luther King Jr. Blvd.
                                                        Suite 300
                                                        Tampa, FL 33607-6233
                                                        Phone: 813-229-2111
                                                        Fax: 813-229-1447
                                                        Email: trumon.phillips@dlapiper.com
                                                               sheila.hall@dlapiper.com

                                                        David S. Sager (pro hac vice forthcoming)
                                                        DLA PIPER LLP (US)
                                                        51 John F. Kennedy Parkway, Suite 120
                                                        Short Hills, NJ 07078-2704
                                                        Phone: 973-520-2550
                                                        Email: david.sager@dlapiper.com

                                                        Attorneys for Defendant
                                                        LQ Management L.L.C.


                                     CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2021 a true and correct copy of the foregoing was
  furnished by CM/ECF to all counsel of record as listed below.
                                                        /s/ Maegen Peek Luka
                                                        Attorney
  J. Trumon Phillips
  DLA PIPER LLP (US)
  Florida Bar No. 84568
  3111 W. Dr. Martin Luther King Jr. Blvd., Suite 300
  Tampa, Florida 33607-6233
  Phone: 813-229-2111
  Email: trumon.phillips@dlapiper.com
  sheila.hall@dlapiper.com
  David Sager (pro hac vice forthcoming)
  DLA PIPER LLP (US)
  51 John F. Kennedy Parkway , Suite 120
  Short Hills, NJ 07078-2704
  Phone: 973-520-2550
  Email: david.sager@dlapiper.com

  Attorneys for Defendants LQ MANAGEMENT LLC




                                                    5
Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 6 of 7




                                           EXHIBIT A

                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                               FORT LAUDERDALE DIVISION

                       CASE NO. 0:20-62541-WPD-CIV-DIMITROULEAS

  JANE DOE,

        Plaintiff,

  vs.

  LQ MANAGEMENT L.L.C.

        Defendant.
  _________________________________________/

                         JOINT PROPOSED SCHEDULING ORDER
        This case is assigned to a standard track. The deadlines shall be as follows:
                Mandatory Initial Disclosures                - February 22, 2021

                Motions to Amend Pleadings/                  - August 2, 2021
                Add Parties

                Fact Discovery Cutoff                        - December 1, 2021

                Plaintiff’s Expert Disclosures               - December 15, 2021

                Defendant’s Expert Disclosures               - January 17, 2022

                Expert Deposition Deadline                   - February 15, 2022

                Substantive Pretrial Motions                 - March 15, 2022

                Daubert Motions                              - May 12, 2022

                Mediation Cutoff                             - May 12, 2022

                Mandatory Pretrial Stipulation               - June 24, 2022

                Motions in Limine                            - June 6, 2022
Case 0:20-cv-62541-WPD Document 38 Entered on FLSD Docket 02/11/2021 Page 7 of 7




              Responses to Motions in Limine        - June 20, 2022

              Jury Instructions or Proposed         - July 8, 2022
              Findings & Conclusions of Law

              Voir Dire Questions                   - July 15, 2022

              Exhibit List for Court                - First day of trial

              Witness List for Court                - First day of trial

              Trial                                 - August 1-12, 2022



                                               ________________________
                                               WILLIAM P. DIMITROULEAS
                                               District Court Judge
